                     Case 1:20-cv-04543-LGS Document 8 Filed 08/07/20 Page 1 of 1




          August 6, 2020

          Honorable Lorna G. Schofield
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, New York 10007

          Re:     Elatab v. Julia Von Boehm Inc. (1:20-cv-4543-LGS)

          Dear Judge Schofield,

          We represent Plaintiff, Jawad Elatab, in the above in-captioned case. Defendant has yet to appear
          in the case or respond to the complaint which is past due. We respectfully request that the initial
          conference scheduled for August 13, 2030 be adjourned. Plaintiff will file its default motion
          within the next thirty days.

          The Court’s consideration is much appreciated.


                                                                Respectfully submitted,

                                                                /s/Richard Liebowitz
                                                                Richard P. Liebowitz

                                                              Counsel for Plaintiff Jawad Elatab


The initial pretrial conference scheduled for August 13, 2020, is adjourned to September 17, 2020. If Defendant is
in communication with Plaintiff, the parties shall file their joint conference materials at least seven days before the
conference, or by September 10, 2020. If Defendant is not in communication with Plaintiff and has not appeared,
Plaintiff shall instead present an Order to Show Cause for default judgment as to Defendant and related papers as
provided in the Court’s Individual Rules by September 10, 2020. Plaintiff shall serve a copy of this Order on
Defendant, and shall file an affidavit of service no later than August 12, 2020.

So Ordered.

Dated: August 7, 2020
       New York, New York
